DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1 and 3-6, the prior art (e.g. US Patent Application Publication No. 2008/0283942 to Huang et al.) does not disclose at least disposing a second semiconductor die over the first semiconductor die with the opening of the build-up interconnect structure directly between the first semiconductor die and second semiconductor die, along with the other limitations of the claim.  
Regarding claims 7, 9-13 and 26, the prior art (e.g. Huang et al.) does not disclose at least forming a build-up interconnect structure including an insulating layer and a conductive layer over the first semiconductor die and first encapsulant including an opening formed completely through the build-up interconnect structure with the MEMS exposed within the opening, along with the other limitations of the claim.  
Regarding claims 14, 17-19 and 27, the prior art (e.g. US Patent Application Publication No. 2011/0241197 to Theuss) does not disclose at least disposing a modular interconnect structure adjacent to the first semiconductor die, along with the other limitations of the claim.  

.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738